Exhibit 10.4

HERCULES OFFSHORE 2004 LONG-TERM INCENTIVE PLAN

SUMMARY OF STOCK OPTION GRANT

You have been granted the option to purchase shares of Common Stock of Hercules
Offshore, Inc., a Delaware corporation (the “Company”), on the terms and
conditions set forth below and in accordance with the Stock Option Award
Agreement (the “Agreement”) to which this Summary of Stock Option Grant is
attached and the Amended and Restated Hercules Offshore 2004 Long-Term Incentive
Plan (the “Plan”):

 

Optionee Name:    Participant Name Number of Option Shares Granted:    Shares
Granted Type of Option (check one):   

¨         Incentive Stock  Option

   x        Nonqualified Stock  Option Effective Date:    Grant Date, 20__
Exercise Price per Share:    $ Grant Price Vesting Schedule:   

% of Grant

 

Date Vested

           33-1/3%   Grant Date , 20__            33-1/3%   Grant Date , 20__   
        33-1/3%   Grant Date , 20__

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Option is granted under and governed by the terms
of the Agreement and the Plan.

 

OPTIONEE:     HERCULES OFFSHORE, INC.       By     Participant Name     Name:  
James W. Noe Date:         Title:   Senior Vice President, General Counsel      
  and Chief Compliance Officer

 

STOCK OPTION AWARD AGREEMENT

Page 1



--------------------------------------------------------------------------------

HERCULES OFFSHORE, INC.

STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT is made as of the Effective Date (as set forth on the Summary of
Stock Option Grant) between HERCULES OFFSHORE, INC., a Delaware corporation (the
“Company”), and Optionee pursuant to the Amended and Restated Hercules Offshore
2004 Long-Term Incentive Plan (the “Plan”).

WHEREAS, the Board, or a Committee designated by the Board, has authority to
grant Options under the Plan to Employees and directors of the Company; and

WHEREAS, the Board or the Committee, as appropriate, has determined to award
Optionee the Option described in this Agreement;

NOW, THEREFORE, the Company and Optionee agree as follows:

1. Effect of Plan and Authority of Board or Committee. This Agreement and the
Option granted hereunder are subject to the Plan, which is incorporated herein
by reference. The Board or the Committee is authorized to make all
determinations and interpretations with respect to matters arising under the
Plan, this Agreement and the Option granted hereunder. Capitalized terms used
and not otherwise defined herein have the respective meanings given them in the
Plan or in the Summary of Stock Option Grant, which is attached hereto and
incorporated herein by this reference for all purposes.

2. Grant of Option. On the terms and conditions set forth in this Agreement, the
Summary of Stock Option Grant and the Plan, as of the Effective Date, the
Company hereby grants to Optionee the option to purchase the number of shares of
Common Stock set forth on the Summary of Stock Option Grant at the Exercise
Price per share set forth on the Summary of Stock Option Grant (the “Option”).
The Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option, as provided in the Summary of Stock Option Grant. It is agreed that the
exercise price is at least 100% of the Fair Market Value of a share of Common
Stock on the Effective Date (110% of Fair Market Value if the Option is intended
to be an ISO and if Optionee owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, within the meaning
of Section 422(b)(6) of the Code).

3. Vesting.

(a) Vesting Pursuant to Vesting Schedule. This Option shall vest in installments
on the vesting dates in the Vesting Schedule set forth on the Summary of Stock
Option Grant.

(b) Vesting Due to Termination Following Death or Disability. Notwithstanding
Paragraph 3(a) above, if the Participant’s employment or service with the
Company or an affiliate of the Company terminates due to Participant’s (i) death
or (ii) Disability, then any

 

STOCK OPTION AWARD AGREEMENT

Page 2



--------------------------------------------------------------------------------

installments of the Option that have not previously vested in accordance
Paragraph 3(a) above, as of the date of such termination, shall vest. For
purposes of this Agreement, “Disability” means (i) the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the receipt of income replacements by the
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for a period of not
less than three (3) months under the Company’s accident and health plan.

4. Exercisability.

(a) Exercise Following Vesting Pursuant to Vesting Schedule. This Option may be
exercised in installments on the vesting dates in the Vesting Schedule set forth
on the Summary of Stock Option Grant. Each installment shall be exercisable, as
to all or part of the shares covered by the installment, at any time or times
after the respective vesting date for such installment and until the expiration
or termination of the Option in accordance with Section 5 of this Agreement.

(b) Exercise Following Termination Due to Death or Disability.

(i) If the Participant’s employment or service with the Company or an affiliate
of the Company terminates due to the Participant’s death, Participant’s
Beneficiary shall have the right, subject to Paragraph 5(a) below, to exercise
the Option only within twelve (12) months after the date of Participant’s
termination due to death.

(ii) If the Participant’s employment or service with the Company or an affiliate
of the Company terminates due Participant’s Disability, the Option shall be
exercisable by Participant at any time, subject to Paragraph 5(a) below, after
such termination, unless the Option is an Incentive Stock Option, in which case
such Option may be exercised only within twelve (12) months, subject to
Paragraph 5(a) below, after the date of Participant’s termination due to
Disability.

5. Term.

(a) Term of Option. This Option may not be exercised after the expiration of 10
years from the Effective Date (five years from the Effective Date if this Option
is intended to be an Incentive Stock Option and Optionee owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, within the meaning of Section 422(b)(6) of the Code).

(b) Early Termination. Except as provided below, this Option may not be
exercised unless Optionee shall have been in the continuous employ or service of
the Company or an affiliate of the Company from the Effective Date to the date
of exercise of the Option, unless the termination of Participant’s employment or
services is due to Participant’s

 

STOCK OPTION AWARD AGREEMENT

Page 3



--------------------------------------------------------------------------------

death or Disability. Except as provided below, upon the termination of
Optionee’s employment or service by the Company or by Optionee, in either event
for any reason other than the Participant’s death or Disability, all unvested
and unexercised Options granted hereunder shall be forfeited by the Optionee to
the Company. Notwithstanding the foregoing, upon the cessation of the Optionee’s
employment or services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested or unexercised Options.

6. Manner of Exercise and Payment. This Option shall be exercised by the
delivery of a written notice of exercise in a form prescribed by the Board or
the Committee to the Company, setting forth the number of shares of Common Stock
with respect to which the Option is to be exercised, accompanied by full payment
for such shares. The purchase price for such shares shall be payable to the
Company in the manner specified in Section 8 of the Plan.

7. Withholding Tax. Promptly after demand by the Company, and at its direction,
Optionee shall pay to the Company an amount equal to the applicable withholding
taxes due in connection with the exercise of the Option. Such withholding taxes
may be paid in cash or, subject to the further provisions of this Section 7 of
this Agreement, in whole or in part, by having the Company withhold from the
shares of Common Stock otherwise issuable upon exercise of the Option a number
of shares of Common Stock having a value equal to the amount of such withholding
taxes or by delivering to the Company a number of issued and outstanding shares
of Common Stock (excluding restricted shares still subject to a risk of
forfeiture) having a value equal to the amount of such withholding taxes. The
value of any shares of Common Stock so withheld by or delivered to the Company
shall be based on the Fair Market Value of such shares on the date on which the
tax withholding is to be made. Optionee shall pay to the Company in cash the
amount, if any, by which the amount of such withholding taxes exceeds the value
of the shares of Common Stock so withheld or delivered. An election by Optionee
to have shares withheld or to deliver shares to pay withholding taxes (an
“Election”) must be made at or prior to the time of exercise of the Option. All
Elections shall be made in the same manner as is required for the exercise of
the Option and shall be made on a form approved by the Company.

8. Delivery of Shares. Delivery of the certificates representing the shares of
Common Stock purchased upon exercise of this Option shall be made promptly after
receipt of notice of exercise and full payment of the exercise price and any
required withholding taxes. If the Company so elects, its obligation to deliver
shares of Common Stock upon the exercise of this Option shall be conditioned
upon its receipt from the person exercising this Option of an executed
investment letter, in form and content satisfactory to the Company and its legal
counsel, evidencing the investment intent of such person and such other matters
as the Company may reasonably require. If the Company so elects, the certificate
or certificates representing the shares of Common Stock issued upon exercise of
this Option shall bear any legends required by the Company’s Bylaws as well as a
legend in substantially the following form:

 

STOCK OPTION AWARD AGREEMENT

Page 4



--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF l933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH
SHARES ARE FIRST REGISTERED THEREUNDER OR UNLESS THE COMPANY RECEIVES A WRITTEN
OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE ACCEPTABLE TO THE COMPANY, TO
THE EFFECT THAT REGISTRATION THEREUNDER IS NOT REQUIRED.

9. Nonassignability. The Option granted hereunder may not be sold, transferred,
pledged, assigned or otherwise alienated, hypothecated or otherwise disposed of,
other than by will or pursuant to the applicable laws of descent and
distribution, and during the lifetime of Optionee, the Option may be exercised
only by Optionee, or in the case Optionee is mentally incapacitated, the Option
shall be exercisable by his guardian or legal representative. Any attempted
assignment or transfer in violation of this provision or Section 11 of the Plan
shall be null and void. In the case of Optionee’s death, the personal
representative or other person entitled to succeed to the rights of Optionee may
exercise the Option after furnishing proof satisfactory to the Company of his or
her right to exercise the Option under Optionee’s will or under the applicable
laws of descent and distribution.

10. Notices. All notices between the parties hereto shall be in writing. Notices
to Optionee shall be given to Optionee’s address as contained in the Company’s
records. Notices to the Company shall be addressed to John Rynd at the principal
executive offices of the Company.

11. Relationship With Contract of Employment.

(a) The grant of an Option does not form part of Optionee’s entitlement to
remuneration or benefit pursuant to his contract of employment, if any, nor does
the existence of a contract of employment between any person and the Company or
a Subsidiary give such person any right or entitlement to have an Option granted
to him or any expectation that an Option might be granted to him whether subject
to any conditions or at all.

(b) The rights and obligations of Optionee under the terms of his contract of
employment with the Company or a Subsidiary, if any, shall not be affected by
the grant of an Option.

(c) The rights granted to Optionee upon the grant of an Option shall not afford
Optionee any rights or additional rights to compensation or damages in
consequence of the loss or termination of his office or employment with the
Company or a Subsidiary for any reason whatsoever.

(d) Optionee shall not be entitled to any compensation or damages for any loss
or potential loss which he may suffer by reason of being or becoming unable to
exercise an

 

STOCK OPTION AWARD AGREEMENT

Page 5



--------------------------------------------------------------------------------

Option in consequence of the loss or termination of his office or employment
with the Company or a Subsidiary for any reason (including, without limitation,
any breach of contract by his employer) or in any other circumstances
whatsoever.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Delaware, except as superseded by applicable federal
law.

 

STOCK OPTION AWARD AGREEMENT

Page 6